Citation Nr: 1500191	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the case of the Veteran's death, including the issue of the appellant's eligibility for VA benefits under 38 C.F.R. § 3.11.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from July 1976 to November 1983, with 12 years, 8 months, and 19 days of prior service.  He died in March 2008; the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant timely filed a notice of disagreement, and the RO issued a statement of the case in March 2009.  The basis of that denial was a finding that the appellant had wrongfully and intentionally caused the death of the Veteran, thus rendering her ineligible for VA benefits under 38 C.F.R. § 3.11 (2014).  The Board subsequently remanded the case, most recently in April 2012, for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain clarification as to whether the appellant had been charged or convicted of any wrongful death action in the matter of the Veteran's death and then re-adjudicate the claim.  The AOJ obtained the necessary information and then issued the appellant a supplemental statement of the case (SSOC) most recently in October 2014, in which the AOJ again denied the appellant's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran died in March 2008; the cause of death was a gunshot wound to the abdomen, which was inflicted by the appellant.
2.  The appellant was not charged with any wrongful death action in connection with the Veteran's death.

3.  There is no objective medical evidence showing that a disability that originated in service, or a service-connected disability, caused or contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not incurred under circumstances that prevent payment of VA payments to the appellant based on that death.  38 C.F.R. § 3.11 (2014).

2.  The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In the context of a claim for DIC benefits, the VCAA notice must include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53. (2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's duties to both notify and assist in correspondence dated in May 2008 and April 2011.  Although the complete notice required by the VCAA was not provided until after the agency of original jurisdiction (AOJ) initially adjudicated the appellant's claims, "the appellant [was] provided the content-complying notice to which [s]he [was] entitled," followed by readjudication of the appeal in October 2014.  Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does not find that the late notice under the VCAA requires remand prior to the present adjudication.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

Specifically regarding VA's duty to notify, the notifications to the appellant apprised her of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the AOJ's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The appellant was further apprised in the April 2011 notice letter of the disabilities for which the Veteran was service connected during his lifetime.  The VCAA notice dated in April 2011 also provided the appellant with an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death.  Hupp, supra.

Regarding VA's duty to assist, the Board notes that the Veteran's service treatment records and post-service medical records have been obtained and associated with the claims file.  The appellant has additionally submitted the Veteran's death certificate and multiple statements in support of her claim.  The Board finds that there is no duty on VA's part to obtain a medical opinion because there is no competent evidence of record indicating that the gunshot wound that brought about the Veteran's death is associated with any injury or disease that could be traced to his military service.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The appellant has not alleged that there are any outstanding records probative of the claim that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Basic Eligibility for VA Benefits

Any person who intentionally and wrongfully caused the death of another person is not entitled to pension, compensation, or dependency and indemnity compensation or increased pension, compensation or dependency and indemnity compensation by reason of such death.  38 C.F.R. § 3.11 (2014).

In this case, the record reflects that the Veteran died in March 2008, as a result of a gunshot wound to the abdomen sustained during an altercation with his wife, the appellant.  The appellant contends that her killing of the Veteran was unintentional and an act of self-defense and that she is therefore entitled to VA benefits as the Veteran's surviving spouse.  Specifically, the appellant contends that on the night of his death, the Veteran was intoxicated and became violent with her.  She claims further that he threatened her with a hammer and that she shot him in self-defense.  

The Veteran's Death Certificate indicates that the immediate cause of death was a gunshot wound to the abdomen.  The police report filed following the Veteran's death indicates that the responding police officer arrested the appellant for assault with a dangerous weapon after being called to the home for a report of a shooting.  The officer stated that the appellant had called emergency services to report that she had shot her husband, the Veteran, when he "came at her with the hammer" during an argument.  In April 2009, the appellant submitted a statement written by her criminal attorney further outlining the circumstances surrounding the Veteran's death.  In the statement, the appellant again recounted that she shot the Veteran in self-defense after he threatened to attack her with a hammer.  The office of the District Attorney from the county in which the Veteran died submitted statements in May 2011 and August 2014 in which it was confirmed that, despite her initial arrest, no charges were filed against the appellant in the matter of the Veteran's death.

In this case, the appellant was never charged with any wrongful death action related to her fatal shooting of the Veteran.  The Board finds that the District Attorney's determination not to charge the appellant weighs against a finding that the killing was intentional.  The appellant has further stated on multiple occasions that she shot the Veteran in self-defense when he threatened to attack her with a hammer and that she did not intend to kill him, only protect herself from bodily harm.  In sum, the evidence of record weighs against a finding that the appellant intentionally and wrongfully killed the Veteran.

In summary, for the reasons and bases set forth above, and resolving all reasonable doubt in favor of the appellant, the Board finds that the appellant did not intentionally and wrongfully cause the death of the Veteran.  As such, 38 C.F.R. § 3.11 does not bar her from receiving VA benefits.

B.  Service Connection for Cause of the Veteran's Death

The Veteran died in March 2008.  According to his death certificate, the immediate cause of death was a gunshot wound to the abdomen.  At the time of his death, the Veteran was service connected for sleep apnea, posttraumatic stress disorder, maxillary and ethmoid sinusitis, hearing loss, tinnitus, residuals of a left ankle fracture, damage to Muscle Groups X and XI of the left leg with retained shrapnel, left leg scar, residuals of deep laceration of the left fifth finger, and scar of the left fifth finger.  The appellant essentially contends that the Veteran's death should be service connected because the Veteran "would want me to receive his benefits for my survival."  

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive DIC benefits. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2014).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may also be granted when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

A lay person is competent to provide testimony concerning factual matters of which he or she has first-hand knowledge (i.e., experiencing or witnessing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  However, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A review of the record in this case reflects that, in relevant part, the Veteran was service-connected for PTSD, rated at 50 percent disabling at the time of his death.  However, the record does not reflect an increase in symptomatology or any indication that PTSD contributed to the Veteran's death, and no medical evidence of record suggests that the Veteran's PTSD played a role in his death.  Rather, as outlined in the police report and the statement from the appellant's criminal attorney, the Veteran was killed during an altercation with the appellant in which he threatened her and she shot him.  Importantly, the Board notes that the appellant herself has made no claim that the Veteran's PTSD-or any other service-connected disorder-contributed to his death; rather, she asserts merely that she is entitled to service connection for the cause of the Veteran's death because he "would want me to receive his benefits for my survival."  In this regard, the Board notes that in order for the appellant's claim to be granted, the record would have to contain competent evidence linking a disease process that caused or contributed to his death to his military service or to service-connected disability.  However, relevant law and regulations do not provide for the grant of service connection, including for the cause of death, in the absence of competent evidence linking the disability or death to service.  

In this case, the Board notes that the appellant, as a layperson, is not competent to give a medical opinion on any medical causation question, nor has she offered such an opinion.  Thus, while the appellant is competent to report symptoms observable to a layperson; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a condition or its relation to cause of death.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, the appellant's assertions as to the cause of her husband's death have no probative value.  

For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


